Order, Supreme Court, New York County (William McCooe, J.), entered November 12, 1992, which rejected, as untimely, petitioner’s proposed order granting his application to vacate an arbitration award on default, and order, same court and Justice, entered December 28, 1992, which denied as untimely, a new application by petitioner to vacate or modify the arbitration award, unanimously affirmed, with costs.
The IAS Court properly deemed the first application abandoned for failure to settle an order within 60 days in contravention of 22 NYCRR 202.48. Attorney oversight is not "good cause” excusing such a delay (Feldman v New York City Tr. Auth., 171 AD2d 473), and the consequences of noncompliance cannot be avoided through the simple expedient of resubmitting the same motion (supra). The refiled application was also properly denied as untimely (CPLR 7511). Questions concerning the effect of this abandoned proceeding on the timeliness of any new action to be commenced by petitioner in State court should the Federal court determine it lacks jurisdiction *189over petitioner’s related claims in that court are premature. Concur—Murphy, P. J., Carro, Ellerin and Kupferman, JJ.